     Case 5:20-cv-04085-KHV-ADM Document 1 Filed 12/17/20 Page 1 of 15




                                                                                       [FOfLJ~ijrm
                                  IN THE UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF KANSAS
·,D      I
  ~ -R .-r ...e ~
                           -~
                                 t>- ~   eS ,
                                               D o.. ,   .2 'S.o'6 )
                                                                                       7',3 ~
                                                                                             11::
                                                                                              C  ~urtflepuiy.C/erk
                                                                  )

                                                                  )

      (Enter above the full name of Plaintiff(s))                 )
                                                                  )
vs.                                                               )


N~
     /d_o llvJ L {)ri✓FOf=                                        ~
                                                                  )
                                                                       Case Number: ~0-40~S-~\-\V-~\J4
                                                                                 (To be assigned by Clerk)

:>J(Jo s
Street and number
                     µ       v /41\gi « Or,·f/({,                 ~
                                                                  )

{irtA
Cit
      ~                  ft,J:
                     State
                                     t{;t;&f
                                    Zip Code
                                                                  ~
                                                                  )

(Enter above the full name and address of
Defendant in this action - list the name and address
of any additional Defendants on the back side of
this sheet.)

                             EMPLOYMENT DISCRIMINATION COMPLAINT

1.         ~     /       loyment discrimination lawsuit is based on (check only those that apply):

           -~-       T
                     Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C . §§ 2000e, et seq.,
                     for employment discrimination on the basis ofrace, color, religion, gender, or
                     national origin.
                     NOTE: In order to bring sidt in federal district court under Title VIL you must first
       ~                fain a right-to-sue letter from the Equal Employment Opportunity Commission.

       ~ Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§ 621, et
                   seq., for employment discrimination on the basis of age (age 40 or older).
                   NOTE: In order to bring suit in federal district court under the Age Discrimination
                   in Employment Act, you must first file charges with the Equal Employment
           ___,_ ~    portunity Commission.

           _[::]'_ Anmerican with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101, et seq.,
                   for employment discrimination on the basis of disability.
                   NOTE: In order to bring suit in federal district court under the American with




                                                                                                                     __,
     Case 5:20-cv-04085-KHV-ADM Document 1 Filed 12/17/20 Page 2 of 15




                   Disabilities Act, you must first obtain a right-to-sue letter f,-om the Equal
                / ' 7ployment Opportunity Commission.
            1


        _B_       onher (Describe)

                    ~, Rk th ~ CAA--,o ®'
                                     1
                                     \                            ~~ f:! \f 0-- V\:t ~v""
                   ~ ~\1\   /A.A/\ (!_~   1J\     ~ t1--v cl~\A.,,~-p          s-w\-- :f.o"" vi 1Dio;s
                    ~ ~            r.\ t ~ ½}~w fJ-s\-- vr    (4 :{)4- S.'~    ik4-: of--1?    ~     Eeoot
                  0 ~~(,,\,~

2.      If you are claiming that the discriminatory conduct occurred at a different location than the
        address provided for Defendant, please provide the following information:


        (Street Address) (City/County) (State) (Zip Code)

3.      When did the discrimination occur? Please give the date or time period:




                                ADMINISTRATIVE PROCEDURES

4.      Did you file a charge of discrimination against Defendant(s) with the Kansas State
        Division of Human Rights or the Kansas State Commission on Human Rights?

         r n <s           Date filed:    t1 ./ ')J ✓;) 0 J 0
         I I     No

5.      Did you file a charge of discrimination against Defendant(s) with the Equal Employment
        Opportunity Commission or other federal agency?

         ~
        _D_No
                          Datefiled:     q - dd- d 0
6.      H~received a Notice of Right-to-Sue Letter?
         L!::f
          _1 Y
         --
                     L_J
               Yeess - -
                          No
        Ifyes, please attach a copy of the letter to this complaint.

7.      If you are claiming age discrimination, check one of the following :

        k       I 60 days or more have passed since I filed my charge of age discrimination with the
                    ployment Oppo1iunity Commission.
 Q~                wer than 60 days have passed since I filed my charge of age discrimination with

                                                     2
      Case 5:20-cv-04085-KHV-ADM Document 1 Filed 12/17/20 Page 3 of 15




              the Equal Employment Opp01tunity Commission

                                       NATURE OF THE CASE
8.            The conduct complained of in this lawsuit involves (check only those that apply):
              D failure to hire me
              D termination of my employment
              D failure to promote me
              D failure to accommodate my disability
              bJ_ ~ ms and conditions of my employment differ from those of similar employees
              1fl"~taliation
              C!1' harassment
              I I reduction in wages
              D other conduct (specify):




              Did you complain about this same c;onduct io your charge of discrimination?
                        /
                   [3       Yes                 D     No

9.            I believe that I was discriminated against because of (check all that apply):

              d ~ y race or color, which is              (-J- ~ (,,,O\,<(A 4-.,..,._,(,.rt'i4..,,,r
                                                                /4-
              D my religion, which is
              •7 my national origin, wh_i_c_h-is-/....J. _,f~-f'-_l_v_· -~ - -1..,-
                                                                               - ~   - l ~.---
                                                                                    -~
               Q_JP-y gender, which is D        male; D       female
              ~     y disability or perceived disability, which is
              ~ my age (my birth year is: t!:tfJl't                ____)_________
              D      other: - - - - - - - - - - - - - - - - - - - - - - - - - - -

              D~     ~            ate the same reason(s) in your charge of discrimination?
              J~            Yes        _D__ No

10.           State here, as briefly and clearly as possible, the essential facts of your claim. Describe
              specifically the conduct that you believe is discriminatory and describe how each
              defendant is involved in the conduct. Take time to organize your statement; you may use
              numbered paragraphs if you find it helpful. It is not necessary to make legal arguments, or
              to cite cases or statutes.
                                                                                                                    fl..li(J..t,Y                                    v\ \J ·J lJ rl '
                                                       S+e-e..-~ ~ oc.J<. .                '1'f' o-J.. u-- ~ o.,j                         cJ J ~ v"'-\
              .~                   ~    \                                                                   l

              ,l
              \ -'      \     S             l   V'\                                                                 g:s'.1- af      ~V'                  ,'-L ~,

 \o ~:b£~\J\O
     1
             ~0-l-                     e·{d.e-..r- ~ e ~ eit/v     ~• ~\ .e,,t        ~ 1PtA...1r c, ~ i ~ : o.l oi..e-i u. ~ .+-o.1fJ 0                 ,.1'·
                                                                                                                                                                 1
                                                                                                                                                                     1,\
6-.,,.-t{'I
              DIS\          l'J -:):). -JLO,q               ev+ Ci ', 1t   f     1
                                                                                 "'




  ~
    Case 5:20-cv-04085-KHV-ADM Document 1 Filed 12/17/20 Page 4 of 15




7
  Case 5:20-cv-04085-KHV-ADM Document 1 Filed 12/17/20 Page 5 of 15




             I'<       u,\oLV\                 13 e, 'A if\ d+=                                 QJJ_<ti (A{~
                                                                                               SfZ-Vi1i0~0 '6'3 7~
                                                                                                                            +ti ,Pt<h/v 1,.,4
           flit     I ~A,. f:s+o &e g41J. .l p
                        ,(]                                 d                  1:J_ - l !-17P /u:j    &~ /( d,VJ,

          tU: /;7 -z a,, th " t:I 4 145 tJ I'd& 00 / - -- z: ,(.< e.q l,ef, le(
                      J S ·a(.6.-1- 1,,. ~
          6tl +---ex~ ~          t       "-' 4-{ IA ·kp -e_ v, .c n, t:l:- -5 t I ,JI S. e.Z'17               0                    l'-,
                                                                                                                                                         ~{Z,t...rl:I-'-:/       J~ •O(,~
          ~       .+-e..\l ..ll... • G u•. . S·+ov-.     oA-e-q,, ti, PU .e-J           ~\y,,H,:--1.Q.J' i   I N?:>ocli:,.                     lo&<K.        ~ l.. u/t'.,..,"S    . ~ o "'-

          jJ. -.)). ~ c?, q) D                    (AA- \ ~ ·;). 0 . P , {Ir-                  'lC      o t <J 2,,/' 4--~e-                    3 IMJ-.   e)-, hj                  0V'--

             a O ~:), o ;;;l. 0 M , I
         _j...-                                                ! I ,~ ...If!,-.          j( \ .\--     1v Cv $          (lyb       O,r d. e,,                f,l \;\ e,     £
          ·rv1,- e...\l,,,.r,~1u:,-., r V\t.M.Jc'
                         ~                    Y           n
                                                                               ~
                                                                                       de,pM./'±.A,...tr,.\,+
                                                                                                l
                                                                                       6 o \-- 6 <!'-1. v-- •
                                                                                                                                  t'VJ<e,..
                                                                                                                     w-- ~ \).. ~ \J\..e.,.u ~
                                                                                                                                                   (.,.,W+:-.e....- c,_,1,/-\,..(,.,A,' •.'\,(.,.
          (I!,,           \ v-,t.~      \Jv'4--f--1W \. iu'"       o.. \                                                                                 0~ c. .i.-- o ta.\.e- -
        (Attach additional sheets as necessary).

11.     The acts set forth in paragraph 10 of this complaint:
        _D_ are still being committed by Defendant.
         LJ!          are no longer being committed by Defendant.
         D            may still be being committed by Defendant.

12.                                                                            Plaintiff:
        Y .~,iH works for Defendant
        ~no longer works for Defendant or was not hired

13.     If this is a disability-related claim, did Defendant deny a.request for a reasonable
        accommodationL /
         I I    Yes      JJ:[ No

        Explain:         .Z:: £_ (J.kl r /, t# id,+ (p_ ei         1
                                                                                                     {<()      v\A._.CJ.-,Ja-                Jo. l k ,''r,6,f',        k

         Wt.-1,\J, S.Oibkllk--<-           -l--o s,:,,t,i;.,.,\(       cl\r.   Jv..,; \Df.- "'-A-'[
                                                                                   /
                                                                                                             t:- /     (-"r,:r-   i."--1'.




                                                       REQUEST FOR RELIEF

As relief from the allegations of discrimination as stated above, Plaintiff prays that the comt grant
the folJ.olinJ relief to Plaintiff: (check any and all that apply)
                Defendant b.e directed to employ Plaintiff
        =o=Defendant be directed to re-employ Plaintiff               .                 .                              ~?
        ]}::[Defendant be directed to promote Plaintiff i:e...~ c~e,""\.J ?Q·o~.\-..i-- ,:i.-o ..,,,,.,(.' "'°"f'" ·9-
          D_Defendant be directed to _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


                                                                                   4
  Case 5:20-cv-04085-KHV-ADM Document 1 Filed 12/17/20 Page 6 of 15




           n  ~ nctive relief(please explain): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
         ~onetary damages (please explain): _ _ _ _ _ __ __ _ _ _ _ _ __
         ~ s t s and fees involved in litigating this case
          CB" As additional relief to make Plaintiff whole, Plaintiff
seeks:   /20       f'<.   L::i r   b 2-~\A_:, ,C<;rc-eJ k <bMt-- Dr,'"" -4--a ~:A'.' .t-✓   'tcw.. cl
). ,t J I& ,' !l,h.         hi( ,L rl1--v,.,. Adj L
and such other relief as may be appropriate, including attorney's fees, if applicable.



Signed this    12-    day of       a     LI-~ b,i:r
                                                                     -go
                                                                       [)Q ~
                                                                    -~~~~~-=
                                                                 sz:eof~tiff
                                                                    L L,  WS0 tr--...
                                                                 Name (Print or Type)

                                                                    b o~ .s e,., I :J. Ide-     Ske. eJ---
                                                                 Address

                                                                 h/?e.J<- e--- 1z~V1.M/!> / IJ.&& o~
                                                                                  )

                                                                 City State Zip Code
                                                                    2_ l?   ~- 1] 0   - l/ '2   q.S
                                                                 Telephone Number




                          I~ ! Wichita, I                       I

                                                                    a~
Plaintiff designates {                         ! Kansas City,       ljfopeka}, Kansas as the location for the trial in
                                      (Select One Location)
this matter.

                                                                 Signature of Plaintiff

                                        REQUEST FOR TRIAL BY JURY

Plaintiff requests trial by jury.      0     Yes
                                     --(Select One)                  /f/;& ~
                                                        _O_ No ,,,:;/,

                                                                 Signature of Plaintiff
Dated:   /2-/7~fJ
(Rev. 10/15)


                                                            5
                 Case 5:20-cv-04085-KHV-ADM Document 1 Filed 12/17/20 Page 7 of 15
                                                                                                  Kansas Human Rights Commission

 EEOC Form 5 (11/09)
                                                                                                  Docket No.         1/J. 3<g&           - J.. I
                                                                                                                               Agency(ies) Charge
                       CHARGE OF DISCRIMINATION                                            Charge Presented To :
       This form is affected by the Privacy Act of 1974. See enclosed Privacy Act
              Statement and other information before completing this form .
                                                                                               •[Kl   FEPA
                                                                                                      EEOC
                                                                                                                               No(s):


                                                                                                                                563-2020-01196
                                               KANSAS HUMAN RIGHTS COMMISSION                                                                and EEOC
                                                               State or local Agency, if any
Name (indicate Mr., Ms., Mrs.)                                                                                Home Phone                  Year of Birth

 MR. PETER J DAWSON                                                                                    (785) 730-4895
Street Address                                                         City, State and ZIP Code

2909 SE COLORADO AVE., SHAWNEE, TOPEKA,KS 66605

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency
That I Believe Discriminated Against Me or Others. (If more than two, list under PARTICULARS below.)
Name                                                                                                  No. Employees, Members            Phone No .

HOME DEPOT                                                                                                 15 - 100               (785) 559-8177
Street Address                                                         City, State and ZIP Code

5200 SW WENGER DRIVE, TOPEKA, KS 66609

Name                                                                                                  No. Employees, Members            Phone No .



Street Address                                                         City, State and ZIP Code




DISCRIMINATION BASED ON (Check appropriate box(es).)                                                          DATE(S) DISCRIMINATION TOOK PLACE


                   [K] COLOR       •                   •              •
                                                                            [K] NATIONAL ORIGIN
                                                                                                                    Earliest
                                                                                                               11-10-2019
                                                                                                                                         Latest
                                                                                                                                       04-20-2020
      ••                         •
 [ ] ] RACE                                    SEX             RELIGION

                                               [K]
             RETALIATION
                       OTHER (Specify)
                                         AGE         DISABILITY


THE PARTICULARS ARE (If additional paper is needed, attach extra sheet(s)):
                                                                              GENETIC INFORMATION
                                                                                                                     •         CONTINUING ACTION


 I was hired on July 13, 2017 as a General Maintenance Associate. I am a person with a known
 disability. In July 2019, I was reassigned to the maintenance department. I am the only
 African American employee in my department. I have been harassed and treated differently
 in the terms and conditions of my employment. On November 10, 2020, I mentioned
 something to my supervisor about getting a tool bag. My supervisor advised me the tool
 bags were ordered. All the similarly situated white employees who began around the same
 time have been given tool bags. On December 23, 2019, I requested supplies that I needed to
 perform the essential functions of my job. The supplies I requested were not ordered. All the
 similarly situated white employees' supplies are ordered and distributed to them. I
 complained to human resources about not receiving a tool bag, and I was told the bag would
 be ordered. To date, I have not received a tool bag. As a result of not having the proper tools
 at my disposal such as my white co-workers who have their assigned tool bags, I have to
 search for the tools I need which slows down production. As a result, I was given a 'needs
 improvement' evaluation, even though I was not given the tools and/or supplies needed to
I want this charge filed with both the EEOC and the State or local Agency,          NOTARY - When necessary for State and Local Agency Requirements
if any. I will advise the agencies if I change my address or phone number
and I will cooperate fully with them in the processing of my charge in
accordance with their procedures.                                                   I swear or affirm that I have read the above charge and that it
I declare under penalty of perjury that the above is true and correct.              is true to the best of my knowledge, information and belief.
                                                                                    SIGNATURE OF COMPLAINANT


     Digitally signed by Peter Dawson on 09-22-2020                                 SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                       06:00 PM EDT                                                 (month, day, year)
                Case 5:20-cv-04085-KHV-ADM Document 1 Filed 12/17/20 Page 8 of 15
                                                                                                            Kansas Human Rights Commission

 EEOC Form 5 (11/09)
                                                                                                           Docket No.    4 .A 3 g, & -oZ. l'
                                                                                                                          Agency(ies) Charge
                       CHARGE OF DISCRIMINATION                                               Charge Presented To :
       This form is affected by th e Privacy Act of 1974. See enclosed Privacy Act
              Statement and other information before completing this form .
                                                                                                 •1K]      FEPA
                                                                                                           EEOC
                                                                                                                          No(s):


                                                                                                                           563-2020-01196
                                            KANSAS HUMAN RIGHTS COMMISSION                                                               and EEOC
                                                                State or local Agency, if any
  perform my assigned job tasks. I have also been treated differently because of my disability,
  when I speak to my supervisor, he makes me feel as though I do not know how to express
  myself. In March 2020, I complained to management about not feeling safe in my work
  environment because of the employees in my department not using proper hygiene. I was
  told, if I did not continue to work in my department, I would be discharged. I complained to
  corporate human resources and I was allowed to change my department without being
  discharged.

  I believe that I have been harassed, treated differently in the terms and conditions of my
  employment and my job has been threatened on several occasions because of my race/color,
  black, national origin, African American and disability, in violation of Title VII of the Civil
  Rights Act of 1964, as amended and the Americans with Disabilities Act Amendments Act of
  2008, (ADAAA).




I want this charge filed with both the EEOC and the State or local Agency,           NOTARY - When necessary for State and Local Agency Requirements
if any. I will advise the agencies if I change my address or phone number
and I will cooperate fully with them in the processing of my charge in
accordance with their procedures.                                                    I swear or affirm that I have read the above charge and that it
I declare under penalty of perjury that the above is true and correct.               is true to the best of my knowledge, information and belief.
                                                                                     SIGNATURE OF COMPLAINANT


    Digitally signed by Peter Dawson on 09 -22-2020                                  SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                      06:00 PM EDT                                                   (month, day, yeal'}

                                                                                                                             FILED
                                                                                                                             SEP 23 2020
                 Case 5:20-cv-04085-KHV-ADM Document 1 Filed 12/17/20 Page 9 of 15



 EEOC Form 161 (11/16)                   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                  DISMISSAL AND NOTICE OF RIGHTS
To:     Peter J. Dawson                                                                   From:        Kansas City Area Office
        2909 SE Colorado Ave.                                                                          Gateway Tower II
        Topeka, KS 66605                                                                               400 State Avenue, Suite 905
                                                                                                       Kansas City, KS 66101



      D                                               I
                            On behalf of person(s) aggrieved whose identity is
                            CONFIDENTIAL (29 CFR §1601.l(a))
 EEOC Charge No.                                EEOC Representative                                                                  Telephone No.

                                                Faye Watts,
 563-2020-01196                                 Investigator                                                                         (913) 340-8825
 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
      D          The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.


      LJ         Your allegations did not involve a disability as defined by the Americans With Disabilities Ac t.


      D          The Respondent employs less than the requ ired number of employees or is not otherwise covered by the statutes.


      D          Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
      [K]        The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                 information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                 the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

      D          The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge .


      D          Other (briefly state)



                                                          - NOTICE OF SUIT RIGHTS -
                                                   (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you .
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state couri within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.
                                                                   .rkb     hal~~~.!l_g~ d'2l_AlfrodC..KlrkJr.Kan sas City Area
                                           AIfred C. KI r Jr. r:IH/c~ MlrME1.IJlilffi!/i,S!m,
                                                                                 Office, o u=Supervlsory Investigator (Enforcement
                                                                                 Supervisor), emall=Alrred.klrk@eeoc.g ov, c=US
                                                                                 Date: 2020.11 .03 10:20:07 -06'00'                  November 31 2020
Enclosures(s)                                                                                                                              (Date Mailed)
                                           For:                   Natascha Deguire,
                                                                 Area Office Director
cc:        HOME DEPOT
           Deidra Maloyed
           EEO Compliance Manager
           2455 Paces Ferry Road., C-21
           Atlanta, GA 30339




                                                                                                                                                           _J
          Case 5:20-cv-04085-KHV-ADM Document 1 Filed 12/17/20 Page 10 of 15


Enclosure with EEOC
Form 161 (11/16)
                                             INFORMATION RELATED TO FILING SUIT
                                           UNDER THE LAWS ENFORCED BY THE EEOC

                               (This information relates to filing suit in Federal or State court under Federal law.
                      If you also plan to sue claiming violations of State law, please be aware that time limits and other
                             provisions of State law may be shorter or more limited than those described below.)


                                       Title VII of the Civil Rights Act, the Americans with Disabilities Act {ADA),
PRIVATE SUIT RIGHTS
                                       the Genetic Information Nondiscrimination Act {GINA), or the Age
                                       Discrimination in Employment Act {ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice . Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.
Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth . Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you .

PRIVATE SUIT RIGHTS                    Equal Pay Act {EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 - not 12/1/10 -- in order to recover unpaid wages due for July 2008 . This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above .
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION --                     Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                            --   All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time , all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                 IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
          Case 5:20-cv-04085-KHV-ADM Document 1 Filed 12/17/20 Page 11 of 15



NOTICE OF RIGHTS UNDER THE ADA AMENDMENTS ACT OF 2008 (ADAAA): The ADA was
amended, effective January 1, 2009, to broaden the definitions of disability to make it easier for individuals to
be covered under the ADA/AD AAA. A disability is still defined as (1) a physical or mental impairment that
substantially limits one or more major life activities (actual disability); (2) a record of a substantially limiting
impairment; or (3) being regarded as having a disability. However, these terms are redefined, and it is easier to
be covered under the new law.

If you plan to retain an attorney to assist you with your ADA claim, we recommend that you share this
information with your attorney and suggest that he or she consult the amended regulations and
appendix,        and         other        ADA         related     publications,    available       at
http://www.eeoc.gov/laws/types/disa bility regulations.cfm.

"Actual" disability or a "record or' a disability (note: if you are pursuing a failure to accommodate claim
you must meet the standards for either "actual" or "record or' a disability):

 •   The limitations from the impairment no longer have to be severe or significant for the impairment to
     be considered substantially limiting.
 •   In addition to activities such as performing manual tasks, walking, seeing, hearing, speaking, breathing,
     learning, thinking, concentrating, reading, bending, and communicating (more examples at 29 C.F.R. §
     1630.2(i)), "major life activities" now include the operation of major bodily functions, such as:
     functions of the immune system, special sense organs and skin; normal cell growth; and digestive,
     genitourinary, bowel, bladder, neurological, brain, respiratory, circulatory, cardiovascular, endocrine,
     hemic, lymphatic, musculoskeletal, and reproductive functions; or the operation of an individual organ
     within a body system.
 •   Only one major life activity need be substantially limited.
 •   With the exception of ordinary eyeglasses or contact lenses, the beneficial effects of "mitigating
     measures" (e.g., hearing aid, prosthesis, medication, therapy, behavioral modifications) are not
     considered in determining if the impairment substantially limits a major life activity.
 •   An impairment that is "episodic" (e.g., epilepsy, depression, multiple sclerosis) or "in remission" (e.g.,
     cancer) is a disability if it would be substantially limiting when active.
 •   An impairment may be substantially limiting even though it lasts or is expected to last fewer than six
     months.

"Regarded as" coverage:
 •  An individual can meet the definition of disability if an employment action was taken because of an
    actual or perceived impairment (e.g., refusal to hire, demotion, placement on involuntary leave,
    termination, exclusion for failure to meet a qualification standard, harassment, or denial of any other term,
    condition, or privilege of employment).
 •  "Regarded as" coverage under the ADAAA no longer requires that an impairment be substantially
    limiting, or that the employer perceives the impairment to be substantially limiting.
 •  The employer has a defense against a "regarded as" claim only when the impairment at issue is objectively
    BOTH transitory (lasting or expected to last six months or less) AND minor.
 •  A person is not able to bring a failure to accommodate claim if the individual is covered only under the
    "regarded as" definition of "disability."

Note: Although the amended ADA states that the definition of disability "shall be construed broadly" and
"should not demand extensive analysis," some courts require specificity in the complaint explaining how an
impairment substantially limits a major life activity or what facts indicate the challenged employment action
was because of the impairment. Beyond the initial pleading stage, some courts will require specific evidence
to establish disability. For more information, consult the amended regulations and appendix, as well as
explanatory publications, available at http://www.eeoc.gov/laws/types/disability regulations.cfm.
             Case 5:20-cv-04085-KHV-ADM Document 1 Filed 12/17/20 Page 12 of 15



EEOC Form 5 (11/09)

                                                                                                                               Agency(ies) Charge
                      CHARGE OF DISCRIMINATION                                             Charge Presented To:
       This form is affected by the Privacy Act of 1974. See enclosed Privacy Act
              Statement and other information before completing this form .
                                                                                               •IR]   FEPA
                                                                                                      EEOC
                                                                                                                               No(s):


                                                                                                                                563-2020-01196
                                              KANSAS HUMAN RIGHTS COMMISSION                                                                and EEOC
                                                               State or local Agency, if any
Name (indicate Mr., Ms., Mrs.)                                                                                Home Phone                  Year of Birth

MR. PETER J DAWSON                                                                                     (785) 730-4895
Street Address                                                         City, State and ZIP Code

2909 SE COLORADO AVE., SHAWNEE, TOPEKA,KS 66605

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency
That I Believe Discriminated Against Me or Others. (If more than two, list under PARTICULARS below.)
Name                                                                                                  No. Employees, Members            Phone No.

HOME DEPOT                                                                                                 15 - 100              (785) 559-8177
Street Address                                                         City, State and ZIP Code

5200 SW WENGER DRIVE, TOPEKA, KS 66609

Name                                                                                                  No. Employees, Members            Phone No.



Street Address                                                         City, State and ZIP Code




DISCRIMINATION BASED ON (Check appropriate box(es).)                                                          DATE(S) DISCRIMINATION TOOK PLACE


 00                   00           •                    •             •
                                                                            00
                                                                                                                    Earliest
                                                                                                               11-10-2019
                                                                                                                                         Latest
                                                                                                                                       04-20-2020
     ••                          •
         RACE              COLOR              SEX              RELIGION             NATIONAL ORIGIN

                                              00
             RETALIATION
                      OTHER (Specify)
                                        AGE          DISABILITY


THE PARTICULARS ARE (If additional paper is needed, attach extra sheet(s)):
                                                                              GENETIC INFORMATION
                                                                                                                     •         CONTINUING ACTION


 I was hired on July 13, 2017 as a General Maintenance Associate. I am a person with a known
 disability. In July 2019, I was reassigned to the maintenance department. I am the only
 African American employee in my department. I have been harassed and treated differently
 in the terms and conditions of my employment. On November 10, 2020, I mentioned
 something to my supervisor about getting a tool bag. My supervisor advised me the tool
 bags were ordered. All the similarly situated white employees who began around the same
 time have been given tool bags. On December 23, 2019, I requested supplies that I needed to
 perform the essential functions of my job. The supplies I requested were not ordered. All the
 similarly situated white employees' supplies are ordered and distributed to them. I
 complained to human resources about not receiving a tool bag, and I was told the bag would
 be ordered. To date, I have not received a tool bag. As a result of not having the proper tools
 at my disposal such as my white co-workers who have their assigned tool bags, I have to
 search for the tools I need which slows down production. As a result, I was given a 'needs
 improvement' evaluation, even though I was not given the tools and/or suoolies needed to
I want this charge filed with both the EEOC and the State or local Agency,          NOTARY - When necessary for State and Local Agency Requirements
if any. I will advise the agencies if I change my address or phone number
and I will cooperate fully with them in the processing of my charge in
accordance with their procedures.                                                   I swear or affirm that I have read the above charge and that it
I declare under penalty of perjury that the above is true and correct.              is true to the best of my knowledge, information and belief.
                                                                                    SIGNATURE OF COMPLAINANT


     Digitally signed by Peter Dawson on 09-22-2020                                 SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                       06:00 PM EDT                                                 (month, day, year)
I                     Case 5:20-cv-04085-KHV-ADM Document 1 Filed 12/17/20 Page 13 of 15
I   I




        EEOC Form 5 (11/09)

                                                                                                                                 Agency(ies) Charge
                              CHARGE OF DISCRIMINATION                                              Charge Presented To:
              This form is affected by the Privacy Act of 197 4. See enclosed Privacy Act
                     Statement and other information before completing this form.
                                                                                                       •1K]   FEPA
                                                                                                              EEOC
                                                                                                                                 No(s):


                                                                                                                                  563-2020-01196
                                                   KANSAS HUMAN RIGHTS COMMISSION                                                               and EEOC
                                                                       State or local Agency, if any
          perform my assigned job tasks. I have also been treated differently because of my disability,
          when I speak to my supervisor, he makes me feel as though I do not know how to express
          myself. In March 2020, I complained to management about not feeling safe in my work
          environment because of the employees in my department not using proper hygiene. I was
          told, if I did not continue to work in my department, I would be discharged. I complained to
          corporate human resources and I was allowed to change my department without being
          discharged.

          I believe that I have been harassed, treated differently in the terms and conditions of my
          employment and my job has been threatened on several occasions because of my race/color,
        . black, national origin, African American and disability, in violation of Title VII of the Civil
          Rights Act of 1964, as amended and the Americans with Disabilities Act Amendments Act of
          2008, (ADAAA).




        I want this charge filed with both the EEOC and the State or local Agency,          NOTARY - When necessary for State and Local Agency Requirements
        if any. I will advise the agencies if I change my address or phone number
        and I will cooperate fully with them in the processing of my charge in
        accordance with their procedures .                                                  I swear or affirm that I have read the above charge ·a nd that it
        I declare under penalty of perjury that the above is true and correct.              is true to the best of my knowledge, information and belief.
                                                                                            SIGNATURE OF COMPLAINANT


            Digitally signed by Peter Dawson on 09-22-2020                                  SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                              06:00 PM EDT                                                  (month, day, yeat)
         Case 5:20-cv-04085-KHV-ADM Document 1 Filed 12/17/20 Page 14 of 15



CP Enclosure with EEOC Form 5 (11/09)

PRIVACY ACT STATEMENT: Under the Privacy Act of 1974, Pub. Law 93-579, authority to
request personal data and its uses are:

1.     FORM NUMBER/TITLE/DATE.             EEOC Form 5, Charge of Discrimination (11/09).

2.     AUTHORITY. 42 U.S.C. 2000e-S(b), 29 U.5.C. 211, 29 U.5.C. 626, 42 U.S.C. 12117, 42 U.S.C.
2000ff-6.

3. PRINCIPAL PURPOSES. The purposes of a charge, taken on this form or otherwise
reduced to writing (whether later recorded on this form or not) are, as applicable
under the EEOC anti-discrimination statutes (EEOC statutes), to preserve private suit
rights under the EEOC statutes, to invoke the EEOC's jurisdiction and, where dual-
filing or referral arrangements exist, to begin state or local proceedings.

4. ROUTINE USES. This form is used to provide facts that may establish the
existence of matters covered by the EEOC statutes (and as applicable, other federal,
state or local laws). Information given will be used by staff to guide its mediation and
investigation efforts and, as applicable, to determine, conciliate and litigate claims of
unlawful discrimination. This form may be presented to or disclosed to other federal,
state or local agencies as appropriate or necessary in carrying out EEOC's functions.
A copy of this charge will ordinarily be sent to the respondent organization against
which the charge is made.

5. WHETHER DISCLOSURE IS MANDATORY; EFFECT OF NOT GIVING INFORMATION. Charges
must be reduced to writing and should identify the charging and responding parties
and the actions or policies complained of. Without a written charge, EEOC will
ordinarily not act on the complaint. Charges under Title VII, the ADA or GINA must be
sworn to or affirmed (either by using this form or by presenting a notarized statement
or unsworn declaration under penalty of perjury); charges under the ADEA should
ordinarily be signed. Charges may be clarified or amplified later by amendment. It is
not mandatory that this form be used to make a charge.

                      NOTICE OF RIGHT TO REQUEST SUBSTANTIAL WEIGHT REVIEW

Charges filed at a state or local Fair Employment Practices Agency (FEPA) that dual-
files charges with EEOC will ordinarily be handled first by the FEPA. Some charges
filed at EEOC may also be first handled by a FEPA under worksharing agreements.
You will be told which agency will handle your charge. When the FEPA is the first to
han.dle the charge, it will notify you of its final resolution of the matter. Then, if you
wish EEOC to give Substantial Weight Review to the FEPA's final findings, you must
ask us in writing to do so within 15 days of your receipt of its findings. Otherwise, we
will ordinarily adopt the FEPA's finding and close our file on the charge.

                                  NOTICE OF NON-RETALIATION REQUIREMENTS

Please notify EEOC or the state or local agency where you filed your charge if
retaliation is taken against you or others who oppose discrimination or
cooperate in any investigation or lawsuit concerning this charge. Under Section
704(a) of Title VII, Section 4(d) of the ADEA, Section 503(a) of the ADA and Section
207(f) of GINA, it is unlawful for an emp/oyerto discriminate against present or former
employees or job applicants, for an employment agency to discriminate against
anyone, or for a union to discriminate against its members or membership applicants,
because they have opposed any practice made unlawful by the statutes, or because
they have made a charge, testified, assisted, or participated in any manner in an
( i
 ~ ,i·
              Case 5:20-cv-04085-KHV-ADM Document 1 Filed 12/17/20 Page 15 of 15
\-·


         investigation, proceeding, or hearing under the laws. The Equal Pay Act has similar
         provisions and Section 503(b) of the ADA prohibits coercion, intimidation, threats or
         interference with anyone for exercising or enjoying, or aiding or encouraging others in
         their exercise or enjoyment of, rights under the Act.
